DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the allowance action on the merits of Application No. 16/678,651 filed on 11/08/2019. Amendment filed on 07/21/2022 has been acknowledged. Claims 1, and 3-16, as originally filed, are currently pending and have been considered below. Claim 1 is independent claim. Claims 1 has been amended. Claim 2 has been cancelled by the applicant. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no JP2018-212336, filed on 11/12/2018.

                                        Allowable Subject Matter
Claims 1, and 3-16 are allowed. The following is an examiner’s statement of reasons for allowance:
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 07/21/2022, page. 1 section: Rejection and Non-final Office Action dated April 25, 2022, pages 8 and 9) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Claims 3-16 are allowed because they depend on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA PERVIN/Examiner, Art Unit 3655


/TIMOTHY HANNON/Primary Examiner, Art Unit 3659